                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF DELAWARE

KARRIEM KEYS,

                        Plaintiff,

                 V.
                                     Civil Action No. 19-435-CFC
HANOVER FOODS CORP.,



                        Defendant.


Seth J. Reidenberg, TYBOUT, REDFEARN & PELL, Wilmington, Delaware;
Evan L. Frank, ALAN L. FRANK LAW ASSOCIATES, P.C., Jenkintown,
Pennsylvania

     Counsel for Plaintiff

Curtis J. Crowther, Timothy J. Houseal, Lauren E.M. Russell, Barry M.
Willoughby, YOUNG CONAWAY STARGATT & TAYLOR, LLP, Wilmington,
Delaware

     Counsel for Defendant

                        MEMORANDUM OPINION




May 4, 2021
Wilmington, Delaware
                                                            COLMF. NNOLLY
                                                     UNITEDSTATES~TJUDGE

      PlaintiffKarriem Keys, who is black, alleges that Defendant Hanover Foods

Corp. created a hostile work environment and terminated Keys's employment

because of his race in violation of Title VII of the Civil Rights Act and the

Delaware Discrimination Employment Act (DDEA). D.I. 8 ,r,r 6, 17-32. Pending

before me is Hanover's motion for summary judgment on all Keys's claims. D.I.

21.

I.    BACKGROUND

      Keys was employed as a full-time machine operator at Hanover's Clayton,

Delaware production facility from April 2016 until his termination on January 4,

2018. D.I. 23   ,r 1; D.I. 26 ,r 1; D.I. 8 ,r 6.   His position involved "operating

equipment that put retail-sized boxes of waffles into larger shipping boxes, then

stack[ing] those shipping boxes onto a pallet, where they were wrapped for storage

or shipping." D.I. 23   ,r 3; D.I. 26 ,r 3.
      On January 2, 2018, after Keys inspected his machine and was waiting on

the production of waffle batter, co-worker Ron Fisher observed Keys lying on his

back on the floor with his eyes closed. D.I. 25-1 at 57:16-59:21, 61 :12. Fisher

contacted Supervisor Greg Kirtley who then photographed Keys on his back on the

floor with his eyes closed. D.I. 23     ,r 8-9; D.I. 26 ,r 8-9; see also D.I. 24 at A43.
Keys asserts that Fisher, who is white, is "very, very racist" but Keys does not

allege in his Amended Complaint nor argue in his brief opposing summary

judgment that he ever made a complaint to Hanover regarding any alleged racist

conduct by Fisher. D.I. 23 -if 11; D.I. 26 -if 11; D.I. 24 at AlO: 18-19. Keys also

states that Fisher "would say something to the other white guys about black

people" but "wouldn't say it around [Keys]." D.I. 24 at AlO. Keys also admits

that he had a history of interpersonal conflicts with Fisher. D.I. 23 -if 12; D.I. 26 -if

12.

      Two days after the photograph of Keys was taken, on January 4, 2018,

Hanover scheduled a meeting to inform Keys that he was being terminated as a

result of the January 2 incident. D.I. 23 -if 13; D.I. 26 -if 13. During that meeting,

Keys punched Kirtley and then said to him, "Get up, pussy." D.I. 23 -if 14-15; D.I.

26 -if 14-15. Kirtley later brought an assault charge against Keys as a result of the

punching incident, and Keys pleaded guilty to offensive touching. D.I. 24 at A42,

A45. Kirtley also obtained a restraining order against Keys. D.I. 23 -if 17; D.I. 26 -if

17.

      Hanover's Employee Relations Manager, Shivonne Urbano, made the

decision to te1minate Keys. D.I. 24 at A47 -if 5; see also D.I. 28 at C7-C8. Keys

has not alleged in his Amended Complaint nor argued in his brief that Urbano

exhibited racial bias towards him. In the months prior to and after Keys' s


                                            2
termination, two employees-one white male and one black female-were

terminated from Hanover's Clayton, Delaware facility for sleeping during work

hours. D.I. 23   ,r 22; D.I. 26 ,r 22; D.I. 24 at A47,I,I 6-7.   Keys's position was

eventually filled by Rodney Miles, a black employee, after the vacancy was

publicly posted for bid per the collective bargaining agreement covering the

position. D.I. 24 at A47,I,I 8-9. 1

      Keys filed a discrimination charge with the Delaware Department of Labor

and the U.S. Equal Employment Opportunity Commission. Both agencies issued

notices of right to sue, and on March 1, 2019, Keys timely filed this complaint

alleging violations of Title VII and the DDEA. D.I. 8 ,r 5, 17-32.

II.   LEGAL STANDARDS

      A court must grant summary judgment "if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law." Fed. R. Civ. P. 56(a). The moving party bears the burden of




1
  Hanover cites the declaration of its Employee Relations Manager, Connie
Nonemaker, as support for this assertion. D.I. 23 ,r 23. Keys disputes that his
position was filled by a black employee, but he cites only to a claim he made in his
Delaware Department of Labor charge stating that Hanover "hired a white
employee on the same day to fill his position." D.I. 26 ,r 23. The non-moving
party in a motion for summary judgment must present something more than "mere
allegations, general denials or ... vague statements" to defeat the motion. See Trap
Rock Indus., Inc. v. Local 825, Int'l Union of Op. Eng'rs, 982 F.2d 884, 890 (3d
Cir. 1992). Here, Keys has not met this burden.

                                             3
demonstrating the absence of any genuine issues of material fact. Celotex Corp. v.

Catrett, 477 U.S. 317, 323 (1986). If the burden of persuasion at trial would be on

the non-moving party, then the moving party may satisfy its burden of production

by pointing to an absence of evidence supporting the non-moving party's case,

after which the burden of production then shifts to the non-movant to demonstrate

the existence of a genuine issue for trial. Matsushita Elec. Indus. Co., Ltd. v.

Zenith Radio Corp., 475 U.S. 574, 586-87 (1986); Williams v. Borough of West

Chester, Pa., 891 F.2d 458, 460-61 (3d Cir. 1989).

      Material facts are those "that could affect the outcome" of the

proceeding. Lamont v. New Jersey, 637 F.3d 177, 181 (3d Cir. 2011). "[A]

dispute about a material fact is genuine if the evidence is sufficient to permit a

reasonable jury to return a verdict for the non-moving party." Id. (internal

quotation marks omitted). A non-moving party asserting that a fact is genuinely

disputed must support such an assertion by: "(A) citing to particular parts of

materials in the record, including depositions, documents, electronically stored

information, affidavits or declarations, stipulations, ... admissions, interrogatory

answers, or other materials; or (B) showing that the materials cited [by the

opposing party] do not establish the absence ... of a genuine dispute .... " Fed. R.

Civ. P. 56(c)(l). The non-moving party's evidence "must amount to more than a




                                          4
scintilla, but may amount to less (in the evaluation of the comi) than a

preponderance." Williams, 891 F.2d at 460-61.

       The court must view the evidence in the light most favorable to the non-

moving party and draw all reasonable inferences in that party's favor. Wishkin v.

Potter, 476 F.3d 180, 184 (3d Cir. 2007). "[T]he facts asserted by the nonmoving

party, if supported by affidavits or other evidentiary material, must be regarded as

true .... " Aman v. Cort Furniture Rental Corp., 85 F.3d 1074, 1080 (3d Cir.

1996). If "there is any evidence in the record from any source from which a

reasonable inference in the [nonmoving paiiy' s] favor may be drawn, the moving

party simply cannot obtain a summary judgment." Id.

III.   DISCUSSION

       A.    Key's Disparate Treatment Claims

       Keys asse1is disparate treatment claims in violation of Title VII of the Civil

Rights Act (Count I) and the DDEA (Count II). D.I. 8 ,r,r 17-32. DDEA claims

are analyzed under the same standard as Title VII claims. See Hyland v. Smyrna

Sch. Dist., 608 F. App'x 79, 83 n.5 (3d Cir. 2015) (instructing that "the standards

under Title VII and the DDEA are generally the same, [therefore a plaintiffs]

inability to survive summary judgment under Title VII dooms her claim under the

DDEA").




                                          5
      Title VII discrimination claims are analyzed under the McDonnell Douglas

burden-shifting framework. See Makky v. Chertojf, 541 F.3d 205, 214 (3d Cir.

2008). First, Keys must establish a prima facie case of discrimination by showing

that: (1) he is a member of a protected class; (2) he was qualified for the position

held; (3) he suffered an adverse employment action; and (4) the action occurred

under circumstances giving rise to an inference of intentional discrimination. Id.

If Keys can establish a prima facie case of discrimination, then the burden shifts to

Hanover to articulate a legitimate, non-discriminatory reason for the adverse

employment action. Id. If Hanover can meet this burden, the burden shifts back to

Keys to demonstrate that Hanover's proffered reason is a pretext for intentional

discrimination. Id. "[T]he burden of persuasion remain[s] at all times with the

plaintiff' to establish employment discrimination claims. Sheridan v. E.I. DuPont

de Nemours and Co., 100 F.3d 1061, 1066 (3d Cir. 1996) (citations omitted).

      Hanover argues that summary judgment is warranted with respect to Keys' s
                                                                                        r
termination because (1) Keys has not adduced record evidence to show that his

termination was motivated by racial bias, and (2) even if Keys made out a prima

facie case of discrimination, he has failed to adduce record evidence that

Hanover's proffered reasons for terminating him were pretextual.




                                          6
             1.     Keys's Prima Facie Case

      Hanover argues in its brief that Keys cannot prevail on his prima facie case

because he cannot satisfy the fourth element of his prima facie case-that he was

terminated under circumstances giving rise to an inference of intentional

discrimination. D.I. 22 at 10. Keys asserts that he can show that his termination

occurred under circumstances giving rise to an inference of discrimination

"because he witnesse[ d] his job being filled by a white employee on the same day

he was terminated." D.I. 25 at 7. Hanover states that it hired a black employee to

replace Keys, and in support of this assertion proffered a declaration from Connie

Nonemaker, Hanover's Employee Relations Manager. Nonemaker states that

"[Hanover's] records ... reflect that [Keys's] position was filled by Rodney Miles,

a [black] employee." D.I. 24 at A47    ~   8.

      Keys argues that the Nonemaker declaration is inadmissible as hearsay

because the declarant "has no foundation or knowledge to testify" and alternatively

that, even if the Nonemaker declaration were admissible, "Mr. Keys'[s] statements

under oath would create a genuine issue of fact." D.I. 25 at 7. Keys is wrong on

both points. First, even ifNonemaker's declaration is hearsay, Hanover responded

to Keys' s argument in its reply brief by attaching records that directly support its

assertion that Keys was replaced by a black employee. D.I. 28 at C9-Cl 1.

Second, Keys does not create a dispute of fact because he offers no evidence to


                                                7
support the conclusory statement he made under oath that a white employee filled

his position. It is well-established that a non-moving party in a motion for

summary judgment must present something more than "mere allegations, general

denials or ... vague statements" to defeat the motion. See Trap Rock Indus., Inc.

v. Local 825, Int'/ Union of Op. Eng'rs, 982 F.2d 884, 890 (3d Cir. 1992).

      Keys' s failure to identify similarly situated white employees who were not

fired for sleeping on the job further supports the conclusion that there are no

genuine issues of material fact concerning Keys's prima facie case. Nonemaker's

declaration cited several instances where white and black employees had been fired

for sleeping on the job. See D.I. 24 at A47 ("On September 19, 2017, Hanover's

Clayton, Delaware plant terminated Beinard Miller, a [white] male, for sleeping on

the job .... On August 28, 2018, Hanover's Clayton, Delaware plant terminated

Shadena Sudler-Tumpkin, a [black] female, for sleeping on the job."). Keys did

not present any evidence demonstrating that a white employee was found sleeping

on the job but was not te1minated. Because there are no genuine disputes of

material fact conce1ning Keys' s prima facie case, summary judgment is

appropriate.

               2.   Legitimate Non-Discriminatory Reason for Termination

      Even if Keys did make out a prima facie case of discrimination, Hanover has

offered legitimate non-discriminatory reasons for Keys's termination that Keys has


                                          8
failed to demonstrate are pretextual. Hanover's burden in showing a non-

discriminatory reason for terminating Keys is "relatively light" and its explanation

for firing Keys must simply "permit the conclusion that there was a

nondiscriminatory reason for the unfavorable employment decision." Fuentes v.

Perskie, 32 F.3d 759, 763 (3d Cir. 1994) (citation omitted). Hanover argues that it

terminated Keys for two reasons: (1) because he was observed sleeping on the job

and (2) because he physically assaulted his supervisor. Hanover's proffered

reasons for termination are supported by record evidence and are

nondiscriminatory. D.I.2618, 14-17; D.I. 24 at A43; see also D.I. 28 at C7-C8.

Accordingly, the burden rests with Keys to prove they are pretextual. See

McDonnell Douglas Corp. v. Green, 411 U.S. 792, 804 (1973).

             3.    Pretext

      To discredit Hanover's proffered reason and demonstrate pretext, Keys must

present "some evidence ... from which a factfinder could reasonably either (1)

disbelieve [Hanover's] articulated legitimate reasons; or (2) believe that an

invidious discriminatory reason was more likely than not a motivating or

determinative cause of [Hanover's] actions." Fuentes, 32 F.3d at 764 (citations

omitted). To satisfy the first prong, Keys

             cannot simply show that [Hanover's] decision was wrong
             or mistaken ... [but] must demonstrate such weaknesses,
             implausibilities, inconsistencies, incoherencies or
             contradictions in [Hanover's] proffered legitimate

                                          9
             reasons for its action that a reasonable factfinder could
             rationally find them unworthy of credence and hence
             infer that [Hanover] did not act for [the asserted] non-
             discriminatory reasons.

Id. at 765 (internal quotation marks and citations omitted). To satisfy the second

prong and show that discrimination was more likely than not a motivating or

determinative cause of Hanover's action, Keys "must point to evidence with

sufficient probative force for a factfinder to make this conclusion; i.e. that

[Hanover] has previously discriminated against him, that [Hanover] has

discriminated against other persons within [Keys' s] protected class or within

another protected class or that [Hanover] has treated more favorably similarly

situated persons not within the protected class." Parker v. Verizon Pa. Inc., 309 F.

App'x 551, 556-57 (3d Cir. 2009) (internal quotation marks and citation omitted).

      Keys first attempts to discredit Hanover's reasons for terminating him by

arguing that "he was not sleeping on the job, but rather ... he was only praying

during down time." D.I. 25 at 8. But "it is not enough for a plaintiff to show that

the employer's decision was wrong or mistaken, because the issue is whether the

employer acted with discriminatory animus." Abramson v. William Paterson

College ofNJ., 260 F.3d 265, 283 (3d Cir. 2001). Therefore, whether Keys was

actually sleeping is irrelevant since Keys has not shown any "implausibilities,

inconsistencies, incoherencies, or contradictions" in Hanover's conclusion that

Keys was sleeping when he was photographed by his supervisor "lying on his back

                                          10
on the floor, with his eyes closed." D.I. 26 -if 8; D.I. 24 at A43; see also Fawole v.

Newark Beth Israel Hosp., 755 F. App'x 143, 146 (3d Cir. 2019) ("[R]egardless of

whether [the employee] was sleeping during the relevant time, the pertinent

question was whether the [employer's] decisionmakers believed he was asleep or

otherwise derelict in his duties .... ").

       Second, Keys argues that Hanover's stated reasons for his termination

should be discredited because Hanover illicitly and retroactively relied on Keys' s

assault of his supervisor as justification for his te1mination. D.I. 25 at 5-6. But

Hanover's records show that Keys was sent two separate termination letters, one

detailing his termination for sleeping on the job and the second providing

"additional information" that Keys' s assault of his supervisor was "just cause for

immediate discharge." D.I. 28 at C7-C8. In addition, both "fighting ... on

company property" and "sleeping on the job, during work hours" are included as

terminable offenses at Keys's facility. D.I. 28 at C6.

      Keys' s remaining argument shifts from discrediting Hanover's justifications

to suggesting "that an invidious discriminatory reason was more likely than not a

motivating or determinative cause of [Hanover's] actions." Fuentes, 32 F.3d at

764 (citations omitted). Keys claims that he "has submitted evidence that the

Defendant's supervisors uniquely applied rules to black employees, made up

violations by black employees, and cited black employees for infractions they


                                            11
would overlook if made by another employee" and "has also submitted evidence

that the Defendant's supervisors frequently made comments showing explicit

animus towards black employees." D.I. 25 at 8-9. In support of both assertions,

Keys cites two affidavits from former Hanover employees produced in Sullivan v.

Hanover Foods Corp., C.A. No. 18-cv-803-MN, D.I. 25, Exs. C, D, unsigned notes

from a grievance meeting, D.I. 25, Ex. E, and Charges of Discrimination filed by

two former Hanover employees (including the plaintiff in Sullivan), D.I 25, Ex. F,

G. None of these documents reference Shivonne Urbano, the employee who fired

Keys. Only the affidavits of Kisha Dickson and Pamela Joseph reference Keys's

supervisor, Kirtley, and only Dickson's affidavit asserts that Kirtley engaged in

racial discrimination. Dickson alleges that Kirtley "favor[ed] Hispanic employees

over black employees" and that "[her] supervisors [were] more strict with black

employees than other employees ... [and] would make up violations by black

employees." D.I. 25, Ex. C ,r,r 2,3, 8. This conclusory allegation is not enough to

meet Keys's burden to demonstrate pretext. See Ness v. Marshall, 660 F.2d 517,

519 (3d Cir. 1981) ("[A] paiiy resisting [a summary judgment] motion cannot

expect to rely merely upon bare assertions, conclusory allegations or suspicions.");

Anderson v. Liberty Lobby, Inc., 477 U.S. 242,252 (1986) ("The mere existence of

a scintilla of evidence in support of the plaintiffs position will be insufficient;

there must be evidence on which the jury could reasonably find for the plaintiff.").


                                           12
      In sum, Keys has presented no evidence that could permit a rational

factfinder to conclude that Hanover terminated him for any reasons other than

appearing to sleep on the job and physically assaulting his supervisor. Therefore,

summary judgment is warranted on Keys' s Title VII and DDEA claims.

      B.     Keys's Hostile Work Environment Claims

      Hanover's motion for summary judgment seeks to dismiss "Plaintiffs First

Amended Complaint," D.I. 21, and Hanover's briefing confirms that it "requests

that summary judgment be granted as to all Counts of Plaintiffs Amended

Complaint," D.I. 22 at 13. In employment discrimination claims, "the burden of

persuasion remain[ s] at all times with the plaintiff." Sheridan, 100 F .3 d at 1066

(citation omitted); see also McDonnell Douglas, 411 U.S. at 802 ("The

complainant in a Title VII [case] must carry the initial burden under the statute of

establishing a prima facie case of racial discrimination."); Texas Dept. of Cmty.

Affairs v. Burdine, 450 U.S. 248,256 (1981) ("[In the McDonnell Douglas

analysis] [t ]he plaintiff retains the burden of persuasion."). Therefore, Keys carries

the initial burden for establishing a prima facie hostile work environment case.

      To establish his prima facie case, Keys must produce evidence that "(1) he

suffered intentional discrimination because of his [race]; (2) the discrimination was

pervasive and regular; (3) it detrimentally affected him; (4) it would have

detrimentally affected a reasonable person of the same protected class in his


                                          13
position; and (5) there is a basis for vicarious liability." Caver v. City of Trenton,

420 F.3d 243, 262 (3d Cir. 2005). "To establish a prima facie case at summary

judgment, the evidence must be sufficient to convince a reasonable factfinder to

find all of the elements of [the] prima facie case." Burton v. Teleflex, Inc., 707 F.3d

417, 426 (3d Cir. 2013) (internal quotation marks and citation omitted). "If a

plaintiff fails to raise a genuine dispute of material fact as to any of the elements of

the prima facie case, she has not met her initial burden, and summary judgment is

properly granted for the defendant." Id (citation omitted).

      Keys has failed this initial burden. The extent ofKeys's allegations of a

hostile work environment is the conclusory statement in two identical paragraphs

in his Amended Complaint that "[t]he Defendant's conduct was severe and

pervasive, substantially altered the terms and conditions of the Plaintiffs

employment, and created a working environment so hostile that no reasonable

employee would tolerate it." D.I. 8 ~~ 22, 30. Accordingly, summary judgment is
                                                                                           r
wan-anted on Keys's Title VII and DDEA hostile environment claims. See Trap

Rock Indus., 982 F.2d at 890 ("The non-moving party in a motion for summary

judgment must present something more than "mere allegations, general denials

or ... vague statements" to defeat the motion.).




                                           14
IV.   CONCLUSION

      Keys has not shown that he can prevail as a matter of law on his disparate

treatment claims or his hostile work environment claims under Title VII or DDEA.

Accordingly, I will grant Hanover's motion with respect to all counts ofKeys's

Amended Complaint.

      The Comi will issue an order consistent with this Memorandum Opinion.




                                        15
